United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50486
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GABRIEL VASQUEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:04-CR-396-26
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM 1:

     Gabriel Vasquez appeals from an order of the district court

denying his motion to revoke the magistrate judge’s pretrial

detention order.   Vasquez has filed a motion contained in his

brief for permission to supplement the record.    This motion is

DENIED as unnecessary.

     The district court’s decision, which effectively adopted the

reasoning of the magistrate judge, rests upon its conclusion that

Vasquez has not rebutted the presumption that no condition or


     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50486
                                -2-

combination of conditions will reasonably assure the safety of

the community and that Vasquez poses a flight risk should he be

released on bond.   See 18 U.S.C. § 3142(e) & (f).   The district

court’s conclusions are supported by the record.     See United

States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.